DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 4/7/22 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 6a, 7a-7b, & 8-10 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.
The use of solid gray and/or black shading in Figs. 6a-18b fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
The lines used to Figs. 5, 6b, 7c, & 11a-18b are not “uniformly thick and well-defined,” as required by 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the term “the well panel” lacks antecedent basis in the claim.  
Regarding claim 20, the term “the door” lacks antecedent basis in the claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11318599.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11318599 and the instant application teach a box portion, a lid, and a lid storage compartment comprising a compartment wall, a compartment hinge, and a compartment door. Thus, the invention of claims 1-20 in U.S. Patent No. 11318599 is in effect a species of the generic invention of claims 1-24. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-24 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 11318599, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8-11, 13, 18-21, & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155) in view of Harris (3459327).  

    PNG
    media_image1.png
    458
    568
    media_image1.png
    Greyscale

Regarding claim 1, Daws teach(es) the structure substantially as claimed, including a tool storage chest (10) comprising a box portion (12, 14, 16, 18, 20) comprising a front wall (12), a rear wall (14), and a floor (16) attached to the front and rear walls to form a primary compartment (22) for storage of items; a lid (24) comprising a front panel (A in Fig. 1 Annotated), a rear panel (B), and a top panel (C) attached to the front and rear panels, the rear panel being pivotably coupled to the rear wall of the box portion (par. 30); and a lid storage compartment (i.e., space between B, D, & E) comprising a compartment wall (D) that is a portion of an interior surface of the top panel of the lid.  Daws fail(s) to teach a compartment hinge or compartment door.  However, Harris teaches the inclusion, on a lid (24), of a compartment hinge (28); and a compartment door (26) affixed to the compartment hinge.  It would have been obvious to one of ordinary skill in the art to add a compartment hinge & compartment door, as taught by Harris, to the lid of Daws, in order to provide increased storage capacity by allowing items to be more easily stored in the lid storage compartment.  Hence, Daws as modified would teach a compartment door (26 of Harris) affixed to the compartment hinge (28 of Harris) and configured to pivot to a position that is substantially parallel to the floor (16 of Daws) when the lid (24 of Daws) is in a lid open position so that the compartment door can function as a shelf or workbench when the lid is in the lid open position and the compartment door is in a door open position (note that the compartment door would be inherently capable of pivoting to such a position, and of remaining in such a position if either held there or supported by the contents of the box portion)).  
Regarding claim 5, Daws teaches a lid (24) that further comprises a bolster (E) that provides structural support to the lid; and wherein the bolster is a second compartment wall of the lid storage compartment (Fig. 1).  
Regarding claim 6, Daws as modified teaches a lid storage compartment that comprises a latch (30 of Harris) or hasp extending from the compartment door (26 of Harris) to the bolster (E of Daws).  
Regarding claim 8, Daws teaches a lid storage compartment (i.e., space between B, D, & E) is disposed below the bolster (Fig. 1) when the lid (24) is in the lid open position; wherein the tool storage chest further comprises another storage compartment (i.e., space between A & E) disposed above the bolster (E) when the lid is in the lid open position (Fig. 1).  
Regarding claim 9, Daws as modified teaches a lid storage compartment i.e., space between B, D, & E of Daws) that further comprises a first (F of Daws) & second (G of Daws) compartment side panels respectively extending between the rear wall (B of Daws) and the bolster (E of Daws) on a first & second sides of the lid storage compartment; wherein the compartment door (26 of Harris) is positioned between the first compartment side panel and the second compartment side panel when the compartment door is in a door closed position (as in Fig. 2 of Harris).  
Regarding claim 10, Daws teaches a lid support bar (26) extending from a sidewall (18) of the box portion (12, 14, 16, 18, 20) to the first compartment side panel (F).
Regarding claim 11, Daws teaches a lid support strut (28) extending from a sidewall of (20) the box portion (12, 14, 16, 18, 20) to the second compartment side panel (G).
Regarding claim 13, Daws as modified teaches a compartment hinge (28 of Harris) that is affixed (indirectly) to a well panel (84 of Daws).
Regarding claim 18, Daws as modified teaches a compartment door (26 of Harris) configured so that it can be locked (via 30 of Harris) to secure the contents of the compartment even when the lid (24 of Daws) is in the lid open position.  
Regarding claim 19, Daws as modified teaches a mechanical or magnetic latch (30 of Harris) configured to hold the compartment door (26 of Harris) in a door closed position.
Regarding claim 20, Daws as modified teaches a compartment hinge (28 of Harris) is located proximate to the lower edge of the door (26 of Harris) and the lid (24 of Daws), and wherein the compartment door is configured to be lowered by a user to the door open position when the lid is in the lid open position (implied by in Fig. 1 of Daws & Fig. 2 of Harris).
Regarding claim 21, the examiner takes OFFICIAL NOTICE that making portions of a tool storage chest from metal is well-known in the art.  It would have been obvious to one of ordinary skill in the art to make the box portion, the lid, and the lid storage compartment of Daws as modified from metal, in order to increase the durability & structural integrity of the tool storage chest.  
Regarding claim 23, Daws teaches a compartment door (26 of Harris) that is solid so that contents of the lid storage compartment are not visible (as in Fig. 2 of Harris) when the compartment door is in a door closed position and the lid (24 of Daws) is in the lid open position.
Regarding claim 24, Daws as modified teaches a compartment door (26 of Harris) that comprises cutouts, tabs, or supports (30 of Harris) for holding tools thereon when the compartment door is in the door open position (note that, since Harris’s supports (30) are hooks (see col. 2, line 15), at least small tools could be hung thereupon).
Claims 2-4, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155) & Harris (3459327) in view of Donovan (5794385).  
Regarding claims 2-4, Daws as modified teach(es) the structure substantially as claimed, including a compartment door (26 of Harris) that is a planar member capable of serving as a shelf; but fail(s) to teach a support.  However, Donovan teaches support means (32, 34, 36, 48) comprising a support (36) affixed to a shelf (18), the support being configured to stop pivoting of the shelf at a desired position (Fig. 1), wherein the support is a non-rigid support that comprises a chain or other tether (col. 2, line 21).  It would have been obvious to one of ordinary skill in the art to add support means, as taught by Donovan, to the lid storage compartment of Daws as modified, in order to maintain the compartment door is a horizontal position even when unsupported by a human hand or items below (as suggested by Donovan).  
Regarding claim 14, Daws as modified teaches a lid support (28 of Daws) coupling the box portion (12, 14, 16, 18, 20 of Daws) and the lid (24 of Daws) and configured to hold the lid in the lid open position where the top panel of the lid is substantially perpendicular to the floor (Fig. 1 of Daws); and a door support (36 of Donovan) coupling the lid and the compartment door (26 of Harris) and configured to hold the compartment door in the door open position where the compartment door is substantially perpendicular to the lid when the lid is in the lid open position and the compartment door is in a door open position (implied by Fig. 1 of Daws & Fig. 1 of Donovan).  
Regarding claim 17, Daws as modified teaches a door support (36 of Donovan) that comprises a non-rigid support member (36 of Donovan).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155), Harris (3459327) & Donovan (5794385) in view of White (4368935).  Daws as modified teach(es) the structure substantially as claimed, including a lid support (28 of Daws); but fail(s) to teach a lid support comprising a spring or a piston.  However, White teaches a lid support (6) comprising a spring (6) for urging a lid (4) into the lid open position (Fig. 1), and a piston (i.e., piston of 6) that operates to slow the closing speed of the lid.  It would have been obvious to one of ordinary skill in the art to substitute a lid support, as taught by White, for the lid support of Daws as modified, in order to selectively maintain the lid in an open position, and because such an outcome would have been a predictable result of such a substitution of one known support structure for another.  Hence, Daws as modified would teach a piston (i.e., piston of 6 of White) that is sized based on weight of the lid and weight of expected contents of the lid storage compartment.1  

    PNG
    media_image2.png
    378
    490
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155) & Harris (3459327) in view of Schleicher (20130200762).  Daws as modified teach(es) the structure substantially as claimed, including a lid storage compartment comprising locking means (30 of Harris) extending from a compartment door (26 of Harris) and a bolster (E of Daws) to permit the compartment door of the lid storage compartment to be locked separately from the box portion (12, 14, 16, 18, 20 of Daws) of the tool storage chest; but fail(s) to teach a hasp.  However, Schleicher teaches locking means (30 & J-H in Fig. 2 Annotated) comprising a hasp (30) extending from a compartment door (20) to a bolster (21); wherein the hasp is configured to receive a lock shackle (H) to permit the compartment door of the storage compartment to be locked (Fig. 1).  It would have been obvious to one of ordinary skill in the art to substitute locking means, as taught by Schleicher, for the locking means of Daws as modified, in order to provide increased security for the contents of the lid storage compartment by allowing said compartment to be secured with a padlock (as suggested by Schleicher).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155) & Harris (3459327) in view of Wang (CN207359024).  Daws as modified teach(es) the structure substantially as claimed, including a lid storage compartment; but fail(s) to teach a well panel.  However, Wang teaches the inclusion, in a storage compartment, of a well panel (6, 7).  It would have been obvious to one of ordinary skill in the art to add a well panel, as taught by Wang, to the lid storage compartment of Daws as modified, in order to provide additional storage capacity for tools.  Hence, Daws as modified would teach a well panel (6 or 7 of Wang) that forms a cavity portion (i.e., space within holes in 6 or 7 of Wang) of the lid storage compartment disposed between an interior surface of the well panel and the interior surface of the top panel (implied by Fig. 1 of Wang); and wherein the cavity portion is configured to receive and maintain items during opening and closing of the lid (implied by Fig. 1 of Wang).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Daws (20170233155) & Harris (3459327) in view of French (4447099).  Daws as modified teach(es) the structure substantially as claimed, including a compartment door (26 of Harris); but fail(s) to teach making a compartment door from mesh.  However, French teaches the inclusion, on a compartment door (16), of mesh (52).  It would have been obvious to one of ordinary skill in the art to add mesh, as taught by French, to the compartment door of Daws as modified, in order to reduce the weight of the storage chest (as suggested by col. 2, lines 24-25 of French) while increasing user convenience by allowing a user to ascertain the contents of the lid storage compartment without having to open the door (implied by Figs. 1 & 6 of French).  Hence, Daws as modified would teach a compartment door (26 of Harris) that comprises mesh (52 of French) so that contents of the lid storage compartment can be at least partially visible from the outside when the compartment door is in a door closed position and the lid (24 of Daws) is in the lid open position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since White states that the piston (i.e., piston of 6) is sized to hold a lid (4) open (col. 3, lines 30-31), it is reasonable to conclude that White, broadly read, teaches sizing a piston to support the weight it is expected to bear.  In the structure of Daws as modified, the weight a lid support would be expected to bear would be the combined weight of the lid and the lid storage compartment’s contents.  Hence, one of ordinary skill, when performing the above substitution, would size the piston to support this combined weight.